

116 S4967 IS: To amend the CARES Act to extend the excise tax holiday period for aviation taxes.
U.S. Senate
2020-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4967IN THE SENATE OF THE UNITED STATESDecember 7, 2020Mr. Blunt introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the CARES Act to extend the excise tax holiday period for aviation taxes.1.Extension of aviation excise tax holidaySection 4007(c) of division A of the CARES Act is amended by striking January 1, 2021 and inserting January 1, 2022.